Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-2, 12-14, 20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Chung et al. (US Pub No. 2016/0080460).  
In regard to claim 1, Chung et al. disclose a method comprising: receiving (i) a configuration corresponding to an application and (ii) execution metrics corresponding to the application (as shown in Fig. 5, which is reproduced below for ease of reference and convenience, Chung discloses the metric information generator 110 receives at least non-physical layer management data 130 and physical layer management data 140. The physical layer management data 140 may correspond to information related to the physical layer of the OSI model. The non-physical layer management data 130 may correspond to data related to any corresponding non-physical OSI layer, such as the link, network, transport, session, presentation and application layers.  See para 24-25, 29-30);

    PNG
    media_image1.png
    707
    547
    media_image1.png
    Greyscale

(in Chung, the performance deficiency identifier 410 is operative to compare the generated metric information 150 with performance threshold information 412. In response, the performance deficiency identifier 410 determines if there is a performance deficiency and optionally produces corresponding performance deficiency information 414. The determination of a performance deficiency has a direct affect on the quality of experience (QoE) or quality of service (QOS).  See para 68-69); identifying a particular reference configuration from among the plurality of reference configurations that corresponds to the configuration, wherein the particular reference configuration represents an erroneous configuration to be corrected (in Chung, the physical layer problem identifier 420 is operative to receive the performance deficiency information 414 and in response determine if there is a problem in the physical layer. The physical layer problem identifier 420 may produce physical layer problem information 422.  See para 72-74); identifying a configuration correction based on the particular reference configuration (in Chung, the DSL setting selector 430 is operative to receive the physical layer performance deficiency information 422 and in response select at least one DSL setting to produce DSL setting information 432. The physical layer performance deficiency information 422 and any other suitable metrics obtained using the estimation procedures previously described can help reveal the cases where IPTV degradation is due to the DSL physical layer. After diagnosing the IPTV problem, actions can be recommended to correct the problem, such as by changing DSL setting information 432. According to an alternative embodiment, the DSL setting selector 430 is operative to receive performance deficiency information 414 from the performance deficiency identifier 410.  See para 75-77).
In regard to claims 2, 13, Chung et al. disclose wherein at least one of (i) the particular reference configuration is similar to the configuration and (ii) the particular reference configuration is associated with particular execution metrics that are similar to the execution metrics (in Chung, the performance deficiency identifier 410 is operative to compare the generated metric information 150 with performance threshold information 412. In response, the performance deficiency identifier 410 determines if there is a performance deficiency and optionally produces corresponding performance deficiency information 414. The determination of a performance deficiency has a direct affect on the quality of experience (QoE) or quality of service (QOS).  See para 68-69).
In regard to claims 4, 14, Chung et al. disclose wherein identifying the configuration correction comprises: identifying a corrected configuration associated with the particular reference configuration (in Chung, the DSL setting realization checker 440 checks to proposed DSL settings. The DSL setting realization checker 440 is operative to receive the DSL setting information 432 and in response, check if the selected at least one DSL setting is realizable and produce DSL setting realization information 442.  See para 79-81); and generating the configuration correction based on a difference between the configuration and the corrected configuration (in Chung, the DSL setting realization checker 440 may check any combination of 1) equipment and 2) performance objectives according to this embodiment. Using the above observations and the corresponding DSL setting realization information 442, the DSL setting selector 430 recommends a new configuration with.  See para 82).
In regard to claim 12, Chung et al. disclose a system comprising: a processor (item 1105 of figure 11); and a memory (item 1115 of figure 11) storing instructions which, when executed by the processor (see para 92-93), cause the processor to: receive (i) a configuration corresponding to an application and (ii) execution metrics corresponding to the application (as shown in Fig. 5, which is reproduced below for ease of reference and convenience, Chung discloses the metric information generator 110 receives at least non-physical layer management data 130 and physical layer management data 140. The physical layer management data 140 may correspond to information related to the physical layer of the OSI model. The non-physical layer management data 130 may correspond to data related to any corresponding non-physical OSI layer, such as the link, network, transport, session, presentation and application layers.  See para 24-25, 29-30);

    PNG
    media_image1.png
    707
    547
    media_image1.png
    Greyscale

compare the configuration and the execution metrics to a plurality of reference configurations and a plurality of reference execution metrics associated with the plurality of reference configurations (in Chung, the performance deficiency identifier 410 is operative to compare the generated metric information 150 with performance threshold information 412. In response, the performance deficiency identifier 410 determines if there is a performance deficiency and optionally produces corresponding performance deficiency information 414. The determination of a performance deficiency has a direct affect on the quality of experience (QoE) or quality of service (QOS).  See para 68-69); identify a particular reference configuration from among the plurality of reference configurations that corresponds to the configuration, wherein the particular reference configuration represents an erroneous configuration to be corrected (in Chung, the physical layer problem identifier 420 is operative to receive the performance deficiency information 414 and in response determine if there is a problem in the physical layer. The physical layer problem identifier 420 may produce physical layer problem information 422.  See para 72-74); and identify a configuration correction based on the particular reference configuration (in Chung, the DSL setting selector 430 is operative to receive the physical layer performance deficiency information 422 and in response select at least one DSL setting to produce DSL setting information 432. The physical layer performance deficiency information 422 and any other suitable metrics obtained using the estimation procedures previously described can help reveal the cases where IPTV degradation is due to the DSL physical layer. After diagnosing the IPTV problem, actions can be recommended to correct the problem, such as by changing DSL setting information 432. According to an alternative embodiment, the DSL setting selector 430 is operative to receive performance deficiency information 414 from the performance deficiency identifier 410.  See para 75-77).
In regard to claim 20, Chung et al. disclose a non-transitory, computer-readable medium storing instructions (see para 93) which, when executed by a processor, cause the processor to: receive (i) a configuration corresponding to an application and (ii) execution metrics corresponding to the application (as shown in Fig. 5, which is reproduced below for ease of reference and convenience, Chung discloses the metric information generator 110 receives at least non-physical layer management data 130 and physical layer management data 140. The physical layer management data 140 may correspond to information related to the physical layer of the OSI model. The non-physical layer management data 130 may correspond to data related to any corresponding non-physical OSI layer, such as the link, network, transport, session, presentation and application layers.  See para 24-25, 29-30);

    PNG
    media_image1.png
    707
    547
    media_image1.png
    Greyscale

compare the configuration and the execution metrics to a plurality of reference configurations and a plurality of reference execution metrics associated with the plurality of reference configurations (in Chung, the performance deficiency identifier 410 is operative to compare the generated metric information 150 with performance threshold information 412. In response, the performance deficiency identifier 410 determines if there is a performance deficiency and optionally produces corresponding performance deficiency information 414. The determination of a performance deficiency has a direct affect on the quality of experience (QoE) or quality of service (QOS).  See para 68-69); identify a particular reference configuration from among the plurality of reference configurations that corresponds to the configuration, wherein the particular reference configuration represents an erroneous configuration to be corrected (in Chung, the physical layer problem identifier 420 is operative to receive the performance deficiency information 414 and in response determine if there is a problem in the physical layer. The physical layer problem identifier 420 may produce physical layer problem information 422.  See para 72-74); and identify a configuration correction based on the particular reference configuration (in Chung, the DSL setting selector 430 is operative to receive the physical layer performance deficiency information 422 and in response select at least one DSL setting to produce DSL setting information 432. The physical layer performance deficiency information 422 and any other suitable metrics obtained using the estimation procedures previously described can help reveal the cases where IPTV degradation is due to the DSL physical layer. After diagnosing the IPTV problem, actions can be recommended to correct the problem, such as by changing DSL setting information 432. According to an alternative embodiment, the DSL setting selector 430 is operative to receive performance deficiency information 414 from the performance deficiency identifier 410.  See para 75-77).

Allowable Subject Matter
	Claims 3, 5-11, 15-19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 3, 5, 7, 8, 11, 15, 19, are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	wherein the particular reference configuration is identified by a classifier model trained based on at least a subset of the plurality of reference configurations and at least a subset of the plurality of reference execution metrics (claim 3);
wherein the execution metrics include at least one of a latency of the application, a throughput of the application, a processor utilization of the application, a memory utilization of the application, and a storage utilization of the application (claim 5); 
wherein the configuration is received from an application programming interface service of a computing environment executing the application, the application programming interface service being configured to generate and apply configurations to applications executing within the computing environment (claims 7, 15);
wherein the configuration includes both an application-level configuration specifying at least one of (i) application-specific implementation details and (ii) system resources required for execution (claim 8);


Conclusion
	Claims 1-2, 12-14, 20, are rejected.  Claims 3, 5-11, 15-19 are objected.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Anderson et al. (US No. 8,447,851) disclose a system for monitoring elastic cloud-based computing systems as a service.
Hsiao et al. (US No. 11,106,442) disclose an information technology networked entity monitoring with metric selection prior to deployment.
Drori et al. (US Pub No. 2021/0149789) disclose a system and method for troubleshooting abnormal behavior of an application.
Tapia (US Pub No. 2017/0353991) discloses an artificial intelligence-based network advisor.
Thompson (US Pub No. 2016/0301739) discloses an endpoint management system providing an application programming interface proxy service.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186